Hon. Olin Culberson, Chairman
Railroad Commission of Texas
Austin, Texas                   Opinion No. V-1402
                                Re:   Statutory penalty
                                      for failure of a
                                      railroad to keep
                                      its ticket office
                                      open for half an
                                      hour prior to the
                                      departure of trains
Dear Sir:                             which are late.
          You have requested the opinion of this of-
fice as to the possible legal consequences Involved
when a Texas railroad has advised its ticket office
employees not to keep the ticket offices open for
half an hour prior to the departure of trains opera-
ting behind schedule.
          Your question requires a construction of
Article 6416, V.C.S., which reads as follows:
          “The passenger fare upon all rail-
     roads in-this State shall be three cents
     per mile, with an allowance of baggage to
     each passenger not to exceed one hundred
     pounds in weight; provided, however, that
     when the fare is paid to the conductor,
     the rate shall be four aents per mile, ex-
     cept from stations where no tickets are
     sold, and that the minimum charges in no
     case shall be less than twenty-five cents;
     and provided, further that when the passen-
     ger fare does not end in five or naught,
     the nearest sum so ending shall be the fare;
     provided, that in no case shall children un-
     der ten years of age be charged a higher
     rate of fare than two cents per mile.   Rail-
     roads shall be required to keep their tlm
     offices open for half an hour prior to the
     departure of trains. and upon failure to do
Hon. Olin Culberson, Page 2 (V-1402)


     so they shall not charge more than three
     cents per mile." [Emphasis supplied)
          Initially we must determine whether this
statute requires a railroad to keep its ticket of-
fice open for half an hour prior to the scheduled
departure or prior to the actual departure of passen-
ger trains, when there is a variance between such
times.
           In discussing the particular portion~of
Article 6416, with which we are here concerned, the
Texas Supreme Court used the following language in
Mlssourf Pacific Ry. Co. v. McClanahan, 66 Tex. 530,
   .W * 576 (1886):
           I, . . The section referred to fixes
     the passenger fare upon all railroads in
     this state at three cents per mile, and
     contains the following provisions: 'Pro-
     vided, however,  that where the fare Is paid
     to the conductor, the rate shall be four
     cents per mile, except from stations where
     no tickets are sold: * * * provided, further,
     railroads shall be required to keep their
     ticket offices open half an hour prior to
     the departure of trains, and upon failure
     to do so, they shall not charge more than
     three cents per mile.'    The first provi-
     sion in the section as quoted, was ~obvious-
     ly intended to~,inducepassengers to buy tic-
     kets before ,entering the Cars;:and was doubt-
     less'inserted In the Interest and for the
     protection of the~rallroad companies; .The~
     object of the second, on the other hand, was
     to protect passengers against the contingency
     of having to pay the advanced rate of fare
     without being afforded ample opportunity to
     procure tickets. . 0 .
     "In the opinion of the court, If these com-
     panies keep their ticket offices open half
     an hour before the departure of trains, they
     have a right to claim of passengers entering
     the cars without tickets, fare at the rate of
     four cents per mile; but, if the office be
     not so kept open, in no case can more than
    'three cents per mile be rightfully demanded e . ."
Hon. Olin Culberson, Page 3 (V-1402)


          Although the Texas Court did not have
before It a situation where the train departed be-
hind schedule, we find authorities in other juris-
dictions having statutes similar to the Texas stat-
ute where that question has been decided.
          Kansas has a statute very similar to Arti-
cle 6416, V.C.S. It requires railroads to keep
thelr_ticket offices open for at least thirty min-
;%&"$mmedlately   prior to the starting of such
          In Atchison, T. & S.F; Ry. Co. v. Dwelle,
44 I&. 394. 24 P. 500 (logo). the Kansas Sunreme
Court heid that keep&   the ticket office open-for
thirty minutes prior to the scheduled time of depar-
ture, but not until the actual delayed departure,
was not sufficient to comply with the Kansas statute
when the passenger train was behind time.
          On the other hand, In the case of Pondee
v. Lexington & E. Ry. Co., 164 Ky. 69, 174 s.W.6
(1915), under a Kentucky statute which required rall-
roads-to keep their ticket offices open at least
thirty minutes "Immediately preceding the scheduled
time of departure of all passenger trains", the Court
held that the company was only required to keep its
offices open for thirty minutes prior to the scheduled
time of departure, as the statute did not require the
company to keep its offices open until a delayed train
had arrived and departed.
          The Texas statute makes no distinction be-
tween the scheduled departure and the actual departure
of a late train.   As was pointed out In Missouri
Pacific Ry. Co. v. McClanahan, supra, the purpose of
the Texas statute Is to afford a passenger an "ample
opportunity" to procure a ticket, and this would un-
questionably be denied such a passenger If the ticket
office were not kept open for at least half an hour
before the departure of a late train, particularly is
this true because the circumstance of the train's be-
ing late Is beyond the control of the passenger.
          We therefore hold that railroads   must keep
their ticket offices open at least half an   hour prior
to the actual departure of their passenger   trains, ir-
respective of whether the train departs on   schedule.
Hon. Olin Culberson, Page 4 (V-1402)


          You also inquire as to the legal conse-
quences of a railroad's falling to keep its ticket
offices open as we have indicated herein.   The
statute.clearly provides that in the event of such
failure, the company may not charge more than three
cents per mile as passenger fare.   Gulf C. &S.F.
Ry. Co. v. Dyer, 95 S.W. 12 (Tex. Civ. App. 1906,
error ref.)
                       SUMUARY
         Railroads are required to keep their
    ticket offices open for half an hour prior
    to the actual departure of passenger trains.
    Upon their failure to do so, they are not
    authorized to charge more than three cents~
    per mile as passenger fare.   Article 6416,
    V.C.S.
                                 Yours very truly,
APPROVED:                        PRICE DANIEL
                                 Attorney General
Charles E. Crenshaw
011 and Gas Division             BY
E. Jacobson
Reviewing Assistant
Charles D. Mathews
First Assistant
DJC:mds